Opinion by
Mr. Justice Stewart,
The one question in the case is whether the evidence warranted a finding that defendant’s omission of a statutory duty was the proximate cause of the plaintiff’s injuries. A statutory duty resting on the defendant company was to “provide a sufficient covering overhead on every cage used by it for lowering or hoisting persons in any shaft.” Upon evidence abundantly adequate the jury found that the overhead covering upon the cages used in this particular shaft, at the bottom of which 'the plaintiff was employed, was insufficient, in that it did not extend over the entire platform of the cage. The *327manifest purpose of the covering required, is to protect those upon the platform of the cage against objects falling from points above. If the covering, or bonnet as it is sometimes called, does not extend over the entire platform by just so much as it lacks is the platform unprotected. In this case the unprotected margin was according to the evidence from twelve to eighteen inches at each side. This condition would allow of any object of no greater dimensions than the margin falling from above to strike the platform. The plaintiff was on the platform of one of the cages when it was at rest, at the bottom of the shaft, where he was required to be, his task being to ,pin loaded cars which were to be taken up the shaft, and unpin the empty cars when returned, so as to release them , from the cage. While so engaged he received a wound on the top of his head, his skull not only being fractured but so broken by the force of the blow that parts of it were driven in upon the brain. We need not enlarge upon the injury. What was it that inflicted the wound? The jury was asked to find, and did find, that plaintiff was struck by a piece of coal which , had fallen down the shaft either from the upper surface of the shaft, or from some intermediate point, and reached the platform by passing between the bonnet of the cage and the wall of the shaft. This was in accord with the theory advanced by counsel for plaintiff. What was there to support it? First, there is the fact that, just such accidents under conditions here present are so liable to happen that the legislature has required employers of labor to adopt certain precautions for the protection of their employees against them; then there is the fact that the injury complained of was just such a wound both in location and character as would most likely result from such an accidental falling of a lump, of coal upon one in the place occupied by plaintiff, while there is nothing whatever in the case that suggests even a possibility that it could have occurred in any other way.. .. Add to these the fact testified to, that loose lumps *328of coal were permitted to lie about tbe surface at the mouth of the shaft, the fact that within the wound was found coal dust, and the still further fact that, though now without recollection as to how it happened, the plaintiff immediately or within a very few minutes after his discovery asserted that he had been struck by a lump of coal that fell through the shaft, and the result is a case fully warranting a finding that the plaintiff’s injury resulted as a direct consequence of defendant’s failure to provide a sufficient cover for the cage on which plaintiff was employed. The evidence as to plaintiff’s statement as to how the accident occurred was clearly admissible under the ruling of this court in Smith v. Stoner, 243 Pa. 57.
The assignments of error are overruled and the judgment is affirmed.